Yaakov Har-Oz Senior Vice President and General Counsel Admitted in New York and Israel Arotech Corporation 1229 Oak Valley Drive Ann Arbor, Michigan 48108 Tel:(800) 281-0356Fax:(734) 761-5368 http://www.arotech.com Nasdaq Global Market: ARTX Writer’s direct dial: +972-2-990-6623 Writer’s direct fax: +972-2-990-6688 Writer’s e-mail: yaakovh@arotech.com November 8, 2012 VIA EDGAR U.S. Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C. 20549 Re:Arotech Corporation Withdrawal of Registration Statement on Form S-3 Filed on April 21, 2011 File No. 333-173663 Ladies and Gentlemen: Pursuant to the provisions of Rule 477 of Regulation C of the Securities Act of 1933, as amended, Arotech Corporation (the “Company”) hereby requests that its Form S-3 Registration Statement filed with the SEC on April 21, 2011 (File No. 333-173663) be withdrawn. The Company is seeking withdrawal of the Registration Statement because of unfavorable market conditions and an unfavorable stock price. The Registration Statement has not been declared effective and none of the Company’s securities has been sold pursuant to the Registration Statement. In accordance with Rule 457(p) of the Securities Act, the Company requests that all fees paid to the Commission in connection with the filing of the Registration Statement be credited for future use. Sincerely, Yaakov Har-Oz Senior Vice President and General Counsel cc: Robert S. Ehrlich Steven M. Skolnick, Esq.
